General Document

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

  

Case Numb Ts 4
Consulate General — Antonio El
Federal Employer 06143, Authorized Representative, in propria persona, sui juris heir J C S

Ambassador - Marie Mairiam Bijou Bayo El

Federal Employer 06143, Authorized Representative, in propria persona, sui juris heir

Ali Bey- 06143
In propria persona, sui juris heir

Amirah White El - 06143 Et,al
In propria persona, sui juris heir
Plaintiff(s)
V.
U.S. DEPARTMENT OF STATE
LOS ANGELES COUNTY SUPERIOR COURT
STATE OF CALIFORNIA
LOS ANGELES COUNTY SHERRIFF’S DEPARTMENT
LOS ANGELES COUNTY PROBATION DEPARTMENT
KELMARRK TOW
MIKE, POMPEO
ALEX, VILLANUEVA
DANIEL A. , GONZALEZ EMPLOYEE I.D. # 619566
KEVIN, HONEA- EMPLOYEEE I.D. # 619566
S. MACK
BISSELL- EMPLOYEE I.D. #529030
SERGENT SUMI —- EMPLOYEE LD. # 460224

BOBBY, D. CAGLE
SHERRI, R. CARTER

GAVIN, NEWSOM

BARBRA JEAN MCDANIEL- BAR MEMBER #182275
ALAN BOYD HONEY CUTT — BAR MEMBER #176358
JULIE FOXX BLACKSHAW — BAR MEMBER #113332
JACQUELYN PHILLIPS LACEY —~ BAR MEMBER #110808
ROBERT MILTON CONLEY- BAR MEMBER #127144
ANGEL EUNJU YU —- BAR MEMBER # 192951
VICTOR LAMARR WRIGHT - BAR MEMBER #158908
JACLYN, ALEXA GOMEZ - BAR MEMBER #316574
HENRY, PARKS STILLWELL —- BAR MEMBER #90111
JANE, EUNJUNG KWON —- BAR MEMBER #201960
GLEN, TOSHIO KIYOHARA — BAR MEMBER #165617
MAHUA, DATTARAY — BAR MEMBER #297261
BLAKELY ROBLES — EMPLOYEE LD. #GL91S2217
TEELA, ALLEN

BRANDIE, MCMILLER

LAURENNE, LEWIS

HEIDL MARTINEZ

LISA, BOREDEGO

TERRI, L. MCDONALD

MS. JONES

SAMANTHA, BASS

ASA, JANKANS GATSON Et, al
Defendant(s)
EMERGENCY DIPLOMATIC RELATIONS
COMPLAINT FOR EQUITABLE DAMAGES, PUNITIVE DAMAGES AND REQUEST FOR INJUNCTIVE RELIEF.
(TITLE OF DOCUMENT)
I, Consulate General-Antonio El Sui Juris plaintiff or defendant, in the above styled cause,

Hereafter Ambassador El, Federal Employer 06143 in propria persona and expressly not a

“Plaintiff”: standing in unlimited commercial liability as an Aboriginal and Indigenous

Moor,

Flesh and Blood, Natural Person, Moorish American National, also hereafter “Affiant”
seeking a “Common Law Remedy” pursuant to Constitutional Law 191 (Republic).

The Moorish National Republic in and through its Consul general has commanded
jurisdiction pursuant to Treaty and Constitutional Law.

Moorish American National’s along with Ambassador El have been violated by
corporate colorable codes, rules, regulations, statues that has forced our Nationals under
stress, duress coercion, treason, human trafficking, racketeering and conspiracy against
the Supreme Law of the Land. We command this court to provide immediate remedy and
with like force instruct all Defendants and their agents to honor the full Diplomatic
Immunity of the Moorish National Republic and its Heirs. Further, we demand the
Federal Employer number 06143 be added to the National database and International

communications so as to allow Diplomatic passage.

 
Certificate of Service

I Consul Antonio El 06143, Affirm that on this date 10/03/2019 a true copy

of the foregoing document was mailed to: _U.S. Department of State, State of California, Mike

Pompeo, Gavin Newsom

name(s) and address(es)

Los Angeles County Sheriff’?s Department, Alex Villanueva #2, Daniel Gonzalez #619566, Kevin

 

Honea #617339,
By:

Consul - Antonio El 06143
Printed or typed name of Filer

 

California Bar Number

202-766-6032
Phone Number

In CARE of: 2226 MacArthur Boulevard
Street Address

Oakland Territory, California Republic, [94602]
City, State, Zip Code

/
f Aim tx

Signature of Filer “

ON

 

E-mail Address

 

Facsimile Number

Non-Domestic -Non Resident
